      Case 1:19-cv-00134-DMT-CRH Document 19 Filed 04/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Highline Exploration, Inc., Nisku Royalty,
                                    )
LP, William R. LaCrosse and Tammy   )
LaCrosse, Empire Oil Company, and   )    ORDER FOR STATUS CONFERENCE
Kent M. Lynch,                      )
                                    )
            Plaintiffs,             )
                                    )
      vs.                           )
                                    )
QEP Energy Company,                 )
                                    )    Case No. 1:19-cv-134
            Defendant.              )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on October 6, 2020, at 10:00

a.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 27th day of April, 2020.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                                1
